 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 9                                 AT SEATTLE

10   SENIOR HOUSING ASSISTANCE                No. C17-1115 RSM
     GROUP,
11                                            STIPULATION AND ORDER SETTING
                       Plaintiff,             SUMMARY JUDGMENT BRIEFING
12                                            SCHEDULE
13         v.

14   AMTAX HOLDINGS 260, LLC, et al.,

15                     Defendants.
16
17   AMTAX HOLDINGS 260, LLC, et al.,
18                     Counter-Plaintiffs,
19         v.
20
     SENIOR HOUSING ASSISTANCE
21   GROUP, et al.,

22                      Counter-Defendants.
23
     //
24
     //
25
     //
26
     //
27
28    STIPULATION AND [PROPOSED] ORDER SETTING         HILLIS CLARK MARTIN & PETERSON   P.S.
      SUMMARY JUDGMENT BRIEFING SCHEDULE               999 Third Avenue, Suite 4600
      (No. 2:17-cv-01115-RSM) - 1                      Seattle, Washington 98104
                                                       Telephone: (206) 623-1745
                                                       Facsimile: (206) 623-7789
            Plaintiff and Counter-Defendant Senior Housing Assistance Group; Defendants
 1
     AMTAX/Protech AMTAX Holdings 260, LLC, Protech Holdings W, LLC, AMTAX
 2
     Holdings 259, LLC, AMTAX Holdings 261, LLC, AMTAX Holdings 258, LLC, AMTAX
 3
     Holdings 257, LLC, AMTAX Holdings 164, LLC, Protech 2002-A, LLC, AMTAX Holdings
 4
     109, LLC, and Protech 2001-B, LLC; and Counter-Defendants Senior Housing Assistance
 5
     Corporation, Steel Lake Enterprises, LLC, Lakewood Meadows Enterprises, LLC, Lynnwood
 6
     Retirement Living, LLC, and Woodlands Associates, LLC (collectively the “Parties”), by and
 7
     through their counsel of record, stipulate and agree as described below.
 8
            1.      The deadline for filing dispositive motions is currently November 21, 2018,
 9
     pursuant to the Amended Scheduling Order to Continue Trial Date and Related Deadlines
10
     entered on August 16, 2018 (DKT No. 75).
11
            2.      The Parties expect to file cross motions for summary judgment.
12
            3.      The Parties have conferred pursuant to LCR 7(k) and, to accommodate the
13
     schedules of the Parties and non-parties, agree to the following summary judgment briefing
14
     schedule: opening briefs shall be filed and served no later than November 29, 2018;
15
     opposition papers shall be filed and served no later than December 14, 2018; reply papers
16
     shall be filed and served no later than December 19, 2018.
17
            4.      The Parties do not at this time request adjustment of any other date in the
18
     current case schedule.
19
     //
20
     //
21
     //
22
     //
23
     //
24
     //
25
     //
26
     //
27
28    STIPULATION AND [PROPOSED] ORDER SETTING                    HILLIS CLARK MARTIN & PETERSON   P.S.
      SUMMARY JUDGMENT BRIEFING SCHEDULE                          999 Third Avenue, Suite 4600
      (No. 2:17-cv-01115-RSM) - 2                                 Seattle, Washington 98104
                                                                  Telephone: (206) 623-1745
                                                                  Facsimile: (206) 623-7789
            RESPECTFULLY SUBMITTED this 13th day of November, 2018.
 1
 2                                              Hillis Clark Martin & Peterson P.S.

 3                                      By       /s/ Jake Ewart
                                                Jake Ewart, WSBA #38655
 4                                              Jessica C. Kerr, WSBA #49866
                                                Hillis Clark Martin & Peterson P.S.
 5                                              999 Third Avenue, Suite 4600
                                                Seattle, Washington 98104
 6                                              Telephone: (206) 623-1745
                                                Facsimile: (206) 623-7789
 7                                              Email: jake.ewart@hcmp.com;
                                                         jessica.kerr@hcmp.com
 8
                                                Attorneys for Senior Housing Assistance
 9                                              Group and Senior Housing Assistance
                                                Corporation
10
                                                Perkins Coie LLP
11
                                                By: /s/ Steven D. Merriman
12                                              David J. Burman, WSBA #10611
13                                              Steven D. Merriman, WSBA #44035
                                                1201 Third Avenue, Suite 4900
14                                              Seattle, WA 98101-3099
                                                Telephone: 206.359.8000
15                                              Facsimile: 206.359.9000
                                                Email: DBurman@perkinscoie.com
16                                                       SMerriman@perkinscoie.com
17                                              Boies Schiller Flexner LLP
18                                              Christopher Caldwell, admitted pro hac vice
                                                Eric Pettit, admitted pro hac vice
19                                              725 S Figueroa Street, 31st Floor
                                                Los Angeles, CA 90017
20                                              Telephone: 213 629 9040
                                                Facsimile: 213 629 9022
21                                              Email: ccaldwell@bsfllp.com
                                                          epettit@bsfllp.com
22
                                                Attorneys for AMTAX/Protech AMTAX
23                                              Holdings 260, LLC, Protech Holdings W,
                                                LLC, AMTAX Holdings 259, LLC, AMTAX
24                                              Holdings 261, LLC, AMTAX Holdings 258,
                                                LLC, AMTAX Holdings 257, LLC, AMTAX
25                                              Holdings 164, LLC, Protech 2002-A, LLC,
                                                AMTAX Holdings 109, LLC, and Protech
26                                              2001-B, LLC
27
28   STIPULATION AND [PROPOSED] ORDER SETTING           HILLIS CLARK MARTIN & PETERSON    P.S.
     SUMMARY JUDGMENT BRIEFING SCHEDULE                 999 Third Avenue, Suite 4600
     (No. 2:17-cv-01115-RSM) - 3                        Seattle, Washington 98104
                                                        Telephone: (206) 623-1745
                                                        Facsimile: (206) 623-7789
                                                Karr Tuttle Campbell
 1
 2                                              By: /s/ Dennis H. Walters
                                                Dennis H. Walters, WSBA #9444
 3                                              701 Fifth Avenue, Suite 3300
                                                Seattle, WA 98104
 4                                              Telephone: 206.223.1313
                                                Facsimile: 203.682.7100
 5                                              Email: dwalters@karrtuttle.com

 6                                              Attorney for Steel Lake Enterprises, LLC;
                                                Lakewood Meadows Enterprises, LLC;
 7                                              Lynnwood Retirement Living, LLC; and
                                                Woodlands Associates, LLC
 8
 9       IT IS SO ORDERED this 16th day of November.

10
11                                       A
                                         RICARDO S. MARTINEZ
12                                       CHIEF UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   STIPULATION AND [PROPOSED] ORDER SETTING          HILLIS CLARK MARTIN & PETERSON   P.S.
     SUMMARY JUDGMENT BRIEFING SCHEDULE                999 Third Avenue, Suite 4600
     (No. 2:17-cv-01115-RSM) - 4                       Seattle, Washington 98104
                                                       Telephone: (206) 623-1745
                                                       Facsimile: (206) 623-7789
